Exhibit 10.3
 
 
AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT, dated as of June 6, 2011 (this “Agreement”), by and
between by Media Exchange Group, Inc., a Delaware corporation (“Seller”) and
Consorteum Holdings, Inc., a Nevada corporation (the “Buyer”), amends that
certain asset purchase agreement, dated June 6, 2011 by and between the Company
and the Buyer (“Purchase Agreement”).  The Seller and the Buyer are collectively
referred to herein as the “Parties.”
 
W I T N E S S E T H:


WHEREAS, the Parties entered into the Purchase Agreement under the assumption
that they would be able to sign and close the transaction on the same date;
 
WHEREAS, the Parties desire to add and/or modify the Purchase Agreement to,
among other things, add a condition to closing whereby the Seller much receive
the consent of all the holders of outstanding indebtedness which is being
assumed by the Purchaser;
 
WHEREAS, pursuant to Section 6.4 of the Purchase Agreement, the provisions of
the Purchase Agreement may be amended only upon the written consent of the
Parties;
 
NOW THEREFORE, in consideration of the mutual benefits accruing to Buyer and
Seller and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto do hereby agree as follows:
 
1.           DEFINITIONS.


Defined terms not herein defined shall have the meaning set forth in the
Purchase Agreement.
 
2.           AMENDMENTS.


2.1           Section 1.7 is hereby amended and restated in its entirety to the
Purchase Agreement to be and read as follows:


“1.7           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.”


2.2           Section 1.11 is hereby added in its entirety to the Purchase
Agreement to be and read as follows:


“1.11           Closing Date.  Subject to the satisfaction of the conditions set
forth in Sections 1.12 hereof (or the waiver thereof by the party entitled to
waive that condition), the closing of the sale and purchase of the Assets
provided for in Section 1.1 hereof (the “Closing”) shall take place at the
offices of the Company (or at such other place as the parties may mutually agree
upon).  The date on which the Closing shall be held is referred to in this
Agreement as the “Closing Date.”
 
2.3           Section 1.12 is hereby added in its entirety to the Purchase
Agreement to be and read as follows:


“1.12           Conditions Precedent to Obligations of Parties.  The obligation
of the Parties to consummate the transactions contemplated by this Agreement is
subject to (i) the approval of the Board of Directors of each of the parties,
and (ii) the completion of the assignment of the Assumed Liabilities (including
receipt of all the necessary consents of the holders of all outstanding
indebtedness of the Buyer).”
 
 
 
1

--------------------------------------------------------------------------------

 
 
 


2.4           Effect on Purchase Agreement. Except as amended hereby, the terms
and provisions of the Purchase Agreement shall remain in full force and effect,
and the Purchase Agreement is in all respects ratified and confirmed. On and
after the date of this Agreement, each reference in the Agreement to the
"Agree­ment", "hereinaf­ter", "herein", "herein­after", "hereunder", "hereof",
or words of like import shall mean and be a reference to the Agreement as
amended by this Agreement.


3.          MISCELLANEOUS.


3.1           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants.
 
3.2           Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by and construed under the laws of the State of New York
without regard to the choice of law principles thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York located in The City of New York, Borough
of Manhattan for the adjudication of any dispute hereunder or in connection
herewith or therewith or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives any objection that such suit, action or proceeding
is brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


3.3           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
3.4           Counterparts/Execution.  This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 


 
3.5  
Further Assurances

 
. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
3.6           Notices.  Any notice, demand or request required or permitted to
be given by the respective parties hereto pursuant to the terms of this
Agreement shall delivered in accordance with the terms of the Purchase
Agreement.
 
3.7           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.
 
3.8           Amendments.  No amendment, modification or other change to this
Agreement or waiver of any agreement or other obligation of the parties under
this Agreement may be made or given unless such amendment, modification or
waiver is set forth in writing and is signed by Buyer and Seller.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
3.9           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
[Signature pages follow]
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each Buyer and the Seller have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 
 

 
SELLER:
               
MEDIA EXCHANGE GROUP, INC.
                     
 
By:
/s/ Steven Victor, MD.       Steven Victor, MD.       CEO          

 

 
BUYER:
               
CONSORTEUM HOLDINGS, INC.
                     
 
By:
/s/ Craig Fielding       Craig Fielding       CEO          

 
3